Order entered August 21, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00668-CV

                        CAREGIVER 1, INC., ET AL., Appellants

                                            V.

   JAMES HEFNER, AS NEXT FRIEND OF BRIAN RANDOLPH HEFNER, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-07724

                                         ORDER
        Before the Court is appellee’s August 19, 2019 unopposed motion for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to August 29,

2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE